NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GURBHIAN SINGH, AKA Gurdhian                    No.    17-70511
Singh,
                                                Agency No. A202-010-599
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 13, 2019**
                             San Francisco, California

Before: BENNETT and LEE, Circuit Judges, and PIERSOL,*** District Judge.

      Gurbhian Singh aka Gurdhian Singh (“Petitioner”), a native and citizen of

India, petitions for review of the Board of Immigration Appeals’ (“BIA’s”) denial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Lawrence L. Piersol, United States District Judge for
the District of South Dakota, sitting by designation.
of his claims for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252 and review the BIA’s “denial[]

of asylum, withholding of removal, and CAT relief for substantial evidence and

will uphold [the] denial [if] supported by reasonable, substantial, and probative

evidence . . . .” Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir. 2016)

(internal quotation marks and citations omitted). Where, as here, Petitioner

challenges the factual basis for the BIA’s decision, we reverse only if the evidence

compels a contrary conclusion. Sanjaa v. Sessions, 863 F.3d 1161, 1164 (9th Cir.

2017). We deny the petition.

      Petitioner, a member of the Shiromani Akali Dal (Mann) Party (“Mann

Party”), had been twice beaten by members of a rival Punjab political group—the

Shiromani Akali Dal (Badal) party (“Badal Party”). When considering Petitioner’s

asylum claim, the BIA found that Petitioner had suffered past persecution due to

his political opinions and was therefore entitled to the rebuttable presumption of a

well-founded fear of future persecution. However, the BIA also found that the

presumption was overcome because Petitioner—a Sikh and low-level member of

the Mann Party—could safely and reasonably relocate within India. See (Narinder)

Singh v. Whitaker, 914 F.3d 654, 659 (9th Cir. 2019); 8 C.F.R. §

1208.13(b)(1)(i)(B).


                                          2
      This conclusion was sufficiently individualized and based on substantial

evidence. See (Narinder) Singh, 914 F.3d at 661. No record evidence compels a

different conclusion. The BIA properly addressed any threats to Petitioner upon

relocation when it specifically stated that the Immigration Judge “correctly noted”

that there was no current evidence of oppression or violence between the Badal and

Mann parties within India. Id. The BIA also stated that even granting Petitioner’s

request to take administrative notice of a 2015 State Department Country Report

led to the conclusion that the evidence did not support Petitioner’s claim that he

could not relocate or would be persecuted by the Badal Party. No record evidence

compels a different conclusion.

      The failure of Petitioner’s asylum claim necessarily results in the failure of

his withholding of removal claim—which has a higher standard of proof. Pedro-

Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000). Consequently, we also find that

the BIA’s denial of withholding of removal was based on substantial evidence.

      Finally, substantial evidence supports the BIA’s denial of Petitioner’s CAT

claim. Petitioner did not carry his burden to show that he would “more likely than

not” be subject to torture upon return to India, where Petitioner was not previously

tortured and did not present any evidence to show that he would be subject to

torture upon return to India. See (Narinder) Singh, 914 F.3d at 663.

PETITION DENIED.


                                          3